

113 S2117 ES: Smart Savings Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2117IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 5, United States Code, to change the default investment fund under the Thrift
			 Savings Plan, and for other purposes.1.Short titleThis Act may be cited as the Smart Savings Act.2.Thrift Savings Plan default investment fund(a)In generalSection 8438(c)(2) of title 5, United States Code, is amended to read as follows:(2)(A)Except as provided in subparagraph (B), if an election has not been made with respect
			 to any sums available for investment in the Thrift Savings Fund, the
			 Executive Director shall invest such sums in an age-appropriate target
			 date asset allocation portfolio of the funds described in subsection (b),
			 as determined by the Executive
			 Director.(B)If an election has not been made by a member (as defined in section 211 of title 37) contributing
			 to the Thrift Savings Fund under section 8440e with respect to any sums
			 available for investment in such member’s Thrift Savings Fund account, the
			 Executive Director shall invest such sums in the Government Securities
			 Investment Fund..(b)Acknowledgment of riskSection 8439(d) of title 5, United States Code, is amended—(1)by inserting (1) before Each employee; and(2)by adding at the end the following:(2)Before the date on which an individual is enrolled to make contributions to the Thrift Savings
			 Fund, or as soon
			 as practical
			 thereafter, an individual who is automatically enrolled under section
			 8432(b)(2) shall receive the risk acknowledgment
			 information described in paragraph (1)..(c)Technical and conforming amendmentSection 8472(g)(2) of title 5, United States Code, is amended by striking required by section 8438 of this title to be invested in securities of the Government and inserting under section 8438(c)(2)(B).(d)GuidanceNot later than 9 months after the date of enactment of this Act, the Executive Director (as that
			 term is defined under section 8401(13) of title 5, United States Code)
			 shall develop and issue guidance implementing the amendments made by this
			 section.(e)Effective date and applicationThe amendments made by this section shall—(1)take effect on the date on which the Executive Director issues guidance under subsection (d); and(2)apply to individuals who enroll in the Thrift Savings Plan on or
			 after such
			 date.3.Clarification of fiduciary protectionsSection 8477(e)(1)(C)(ii) of title 5, United States Code, is amended—(1)in subclause (II)—(A)by inserting or beneficiary after participant; and(B)by inserting or option after fund; and(2)in subclause (III)—(A)by inserting or beneficiary after participant; and(B)by inserting or beneficiaries'  after participants' .Passed the Senate September 16, 2014.Secretary